PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/276,095
Filing Date: 14 Feb 2019
Appellant(s): MORAN, Jack, Stephen



__________________
James A. Gromada (Reg. No. 44,727)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 24, 2021, appealing from the Final Office Action mailed September 1, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated September 1, 2020, from which the appeal is taken have been modified by the Advisory Action dated December 8, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Pub. No. US 2016/0180567 A1, in view of Balasubramanian, Pub. No. US 2008/0046100 A1, in further view of Tulchinsky et al., Pub. No. US 2015/0195340 A1, hereby “Tulchinsky”, and in further view of in view of the paper authored by Khatipov et al., titled, “Hikester – the event management application”, hereby “Khatipov”.


Regarding Claim 1, Lee discloses “A method for notifying a user of an operational state of a web application (Lee fig. 1 and paragraphs 3, 10-11 and 14: a method for providing context-aware application status indicators, wherein software application 102 may provide user interface 104 in the form of a webpage to a remote computing device over a network, i.e., software application 102 may be a web application), the method comprising:
obtaining, from the web application... a third value that relates to a data retrieval state (Lee fig. 1 and paragraphs 13-15, 22 and 27: context handler 120 receives an indication of a state transition from software application 102, wherein the state may be a retrieving data state);
determining, based on... the obtained third value, the operational state of the web application (Lee fig. 1 and paragraphs 11, 13, 15 and 27: context handler 120 identifies the operational state of software application 102 based on the received indication); and
displaying, on a screen of a user device, information that relates to the determined operational state (Lee figs. 1, 4 and 5 and paragraphs 13-14, 19 and 28: a visual indicator indicating corresponding to the operational state of software application 102 is presented by user interface 104).
However, while Lee discloses that each software application may be associated with a different set of application states and wherein the application states may include an idle state, a standby state, a searching data state, a retrieving data state and a loading user interface state (Lee fig. 2 and paragraphs 18 and 22), Lee does not explicitly disclose “obtaining, from the web application, a first value that relates to a data caching state, a second value that relates to an error state, and a third value that relates to a data retrieval state;
determining, based on the obtained first value, the obtained second value, and the obtained third value, the operational state of the web application”.
In the same field of endeavor, Balasubramanian discloses a method for notification of a user of a state transition of an application wherein the application the application is continually monitored for a change in state, wherein the application states may include a normal processing state, such as uploading/downloading to/from a server, and an error state (Balasubramanian figs. 2 and 7A and paragraphs 32 and 37).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to identify operational states of the software application including an uploading state (i.e., a data caching state) and an error state as taught by Balasubramanian because doing so constitutes applying a known technique (monitoring an application for a change in application state, the application states including processing states such us upload/download states and an error state) to known devices and/or methods (a method for providing context-aware application status indicators) ready for improvement to yield predictable and desirable results (indication to the user of uploading and error application states). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Lee discloses that the software application presents the user interface in the form of a webpage to a remote computing device, i.e., the software application is a web application (Lee fig. 1 and paragraphs 3, 10-11 and 14), the combination of Lee and Balasubramanian does not explicitly disclose “wherein an 
In a related field of endeavor, Tulchinsky discloses “wherein an execution of the web application is initiated by an input of a web page Uniform Resource Locator (URL) address received from the user (Tulchinsky paragraphs 2-5: a web application is executed in response to a user entering the URL of a web page associated with the web application into a web browser).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, as modified by Balasubramanian, to initiate execution of the web application in response to the user entering the URL of the web page associated with the web application into a browser as taught by Tulchinsky because doing so constitutes applying a known technique (executing a web application in response to entry of a URL by a user into a browser) to known devices and/or methods (a method for providing context-aware application status indicators) ready for improvement to yield predictable and desirable results (execution of the software application). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Lee discloses that the software application may be a web application (Lee paragraph 14), the combination of Lee, Balasubramanian and Tulchinsky does not explicitly disclose “wherein the method is implemented in a React JavaScript framework by using a set of computer-readable instructions that is compatible with any React JavaScript application.”
In the same field of endeavor, Khatipov discloses monitoring the state of a single page application using the ReactJS Framework (Khatipov § “3.3.2 Front-end web”: “The principle of single page application is achieved thanks to the state model of the ReactJS framework. That model allow to handle changing of some attribute of virtual DOM element in certain moment of time and when it was changed the ReactJS change a state of certain element on web page.”).”  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, as modified by Balasubramanian and Tulchinsky, to implement the software application using the ReactJS framework as taught by Khatipov. One of ordinary skill in the art would have been motivated to combine implementing the software application using the ReactJS framework to display changes to the user interface of the software application without reloading the web page (Khatipov § “3.3.2 Front-end web”).”

Regarding Claim 3, the combination of Lee, Balasubramanian, Tulchinsky and Khatipov discloses all of the limitations of Claim 1.
Additionally, Balasubramanian discloses “receiving, from the user, at least one instruction relating to a content of the information that relates to the determined operational state, and determining, based on the received at least one instruction, the content of the information to be displayed (Balasubramanian paragraphs 48-50 and 57: "The user can configure the specific notification type or can configure rules to evaluate state change and select a specific notification type" - i.e., content of the notification relating to an application state is determined based on instruction provided by the user).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to allow the user to configure notification types and rules associated with the application states of the software application as Balasubramanian because doing so constitutes applying a known technique (configuration by the user of notification types and rules associated with different application states) to known devices and/or methods (a method for providing context-aware application status indicators) ready for improvement to yield predictable and desirable results (customization of the applications states that are indicated by the visual indicators). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 4, the combination of Lee, Balasubramanian, Tulchinsky and Khatipov discloses all of the limitations of Claim 1.
Additionally, Balasubramanian discloses “wherein when the operational state of the web application is determined as a data caching state, the displaying comprises displaying a rotating spinner icon (Balasubramanian fig. 2 and paragraphs 32 and 37: a processing state of the application, such as an uploading/downloading state, is visually indicated by spinning gear icon 140A).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to identify operational states of the software application including an uploading state (i.e., a data caching state) as taught by Balasubramanian for the reasons set forth in the rejection of Claim 1.

Regarding Claim 5, the combination of Lee, Balasubramanian, Tulchinsky and Khatipov discloses all of the limitations of Claim 1.
Additionally, Balasubramanian discloses “wherein when the operational state of the web application is determined as an error state, the displaying comprises (Balasubramanian fig. 5 and paragraphs 32, 35 and 37: error message window 150 presents an error message related to the error state of the application).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to identify operational states of the software application including an error state as taught by Balasubramanian for the reasons set forth in the rejection of Claim 1.

Regarding Claim 6, the combination of Lee, Balasubramanian, Tulchinsky and Khatipov discloses all of the limitations of Claim 1.
However, while Lee discloses that the software application may be a web application (Lee paragraph 14), the combination of Lee and Balasubramanian does not explicitly disclose “wherein the web application includes at least one from among a Gmail application, a Dropbox application, and a Facebook application.”
In a related field of endeavor, Tulchinsky discloses “wherein the web application includes at least one from among a Gmail application, a Dropbox application, and a Facebook application (Tulchinsky paragraph 3: “Example web applications include certain company websites, webmail websites, online retail sales and auction websites, and social networking websites. Specific examples may include GMAIL, GOOGLE MAPS, and FACEBOOK. A web application may be a web page that has client-side scripting.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, as modified by Balasubramanian, to indicate the application state of a web application such as a Facebook, Gmail, or Tulchinsky, because doing so constitutes a simple substitution of one known element (a Facebook, Gmail, or Dropbox application) for another (a web application) to obtain predictable and desirable results (visual indication of the application status of a Facebook, Gmail or Dropbox application). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 7, the combination of Lee, Balasubramanian, Tulchinsky and Khatipov discloses all of the limitations of Claim 1.
Additionally, Balasubramanian discloses “updating the operational state by continuously obtaining, from the web application, each of the first value, the second value, and the third value, and when at least one from among the first value, the second value, and the third value has changed, determining an updated operational state and displaying updated information that relates to the determined updated operational state (Balasubramanian figs. 2 and 7A and paragraphs 32, 37-38: the application is continuously monitored for a change in application state, wherein the application states may include a normal processing state, such as uploading/downloading to/from a server, and an error state, and updates the overlay icon 140A displayed based on the new state).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to identify operational states of the software application including an uploading state (i.e., a data caching state) and an error state as taught by Balasubramanian for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Lee discloses “A computing apparatus (Lee paragraphs 3 and 13-14: a computing device executing a software application), comprising:
a display (Lee paragraph 14: a display connected to the computing device);
a processor (Lee paragraph 14: a computing device); and
a communication interface coupled to each of the processor and the display... (Lee paragraph 14: "[T]he user interface 104 may be a webpage or other interface provided by the software application to a remote computing device over a network." - implies the computing device has a network interface)”.

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Lee discloses “A non-transitory computer-readable medium configured to store first instructions for implementing a method for notifying a user of an operational state of a web application (Lee paragraphs 3 and 16 and claim 8: a non-transitory computer readable medium storing instructions implementing a method for providing context-aware application status indicators).”

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 7.

(2) Response to Argument

Rejections Under 35 U.S.C. §103
Independent Claim 1

Appellant argues: 
“Appellant agrees that Khatipov provides disclosure as indicated by the Examiner. However, Appellant respectfully submits that this disclosure is different from implementing the recited method in the ReactJS framework, because in Khatipov, the disclosure relates solely to implementing the ‘Web part of Hikester ... as a single page application’ (see Khatipov, section 3.3.2, page 464). In this regard, Appellant respectfully submits that Khatipov provides no disclosure whatsoever in relation to ‘using a set of computer-readable instructions that is compatible with any React JavaScript application.’” (Appeal Brief Pages 11-12)

Examiner Responds:
Section 3.3.2 of Khatipov states:
“Web part of Hikester implemented as a single page web application. The logic of the front-end implemented on the JavaScript, using the reactJS framework, and the web application state control system - REDUX. The principle of single page application is achieved thanks to the state model of the ReactJS framework. That model allow to handle changing of some attribute of virtual DOM element in certain moment of time and when it was changed the ReactJS change a state of certain element on web page. So the web page can change each element that contains without reloading. That is the reason why the event management application is single page application (emphasis added).”
The Examiner respectfully disagrees with Appellant’s assertion that Khatipov “provides no disclosure whatsoever in relation to ‘using a set of computer-readable instructions that is compatible with any React JavaScript application.’” As shown above, Khatipov discloses implementing “Hikester” as a single page web application using the React JavaScript (“ReactJS”) framework, i.e., “Hikester” is a React JavaScript Application. As further disclosed, the React JavaScript framework maintains a state model of the application, and this state model enables the display of the web application to be updated without reloading the web page. While not explicitly disclosed by Khatipov, it is known by one of ordinary skill in the art that the React JavaScript framework provides for built-in and custom hooks (e.g., “useState”) that can be used by developers to access the state (see “React (web framework)” Wikipedia entry). As the functionality is provided by the React JavaScript framework, hooks are necessarily compatible with all applications implemented using the React JavaScript framework, i.e., all React JavaScript applications. Indeed, the purpose of web frameworks like React, as is known to one of ordinary skill in the art, is to provide a “standard way to build and deploy web applications on the World Wide Web” (see “Web framework” Wikipedia entry;  “Framework” TechTerms entry and “What Is A Framework?” article by Wodehouse). Therefore, while not explicitly recited, Khatipov implicitly discloses “a set of computer-readable instructions that is compatible with any React JavaScript application” as this feature is part of the React JavaScript framework.


Appellant argues: 
“Further, Appellant respectfully submits that even if Khatipov is combined with Lee, Balasubramanian, and Tulchinsky, the method of claim 1 would not be workable with respect to any React JavaScript application, because each of Lee, Balasubramanian, and Tulchinsky discloses application-specific methodologies for providing application status information. In this aspect, Appellant respectfully submits that merely combining these references with Khatipov would not transform any such application-specific methodology so that it would be compatible with any React JavaScript application.” (Appeal Brief Page 12)

Examiner Responds:
The Examiner respectfully disagrees. As noted above, the React JavaScript framework maintains a state model of the application that can be accessed using the hook functionality provided by the framework. Modifying the combination of Lee, Balasubramanian and Tulchinsky to implement the web application of Lee using the React JavaScript framework as taught by Khatipov necessarily transforms the methodology to be compatible with any React JavaScript application as the state model and functionality for accessing the state model are part of the React JavaScript framework.


Appellant argues: 
“Still further, Appellant notes that this feature was previously recited in claim 2 and claim 15 but not recited in any of independent claims 1, 8, and 14. An Amendment Under 37 C.F.R. §1.116 was filed in conjunction with an After Final Consideration Pilot Program 2.0 (AFCP 2.0) Request on November 4, 2020. In the Amendment, claims 2 and 15 were canceled and claims 1, 8, and 14 were amended. In response to the Amendment, an Advisory Action was mailed on December 8, 2020. In the Advisory Action, the Examiner has indicated that:
‘For purposes of appeal, the proposed amendment(s). . . will be entered’.
Importantly, Appellant submits that for purposes of the instant appeal, and in view of the entry of the claim amendments in the Amendment Under 37 C.F.R. §1.116 filed November 4, 2020, the only pending rejection is a rejection of claims 1, 3-14, and 16-20 under 35 U.S.C. §103 as being unpatentable over Lee in view of Balasubramanian and further in view of Tulchinsky -and in this aspect, Appellant respectfully submits that Khatipov is not part of the only pending claim rejection.” (Appeal Brief Page 12)

Examiner Responds:
The Examiner respectfully disagrees that Khatipov is not part of the only pending claim rejection. In the Final Office Action mailed September 1, 2020, Claims 2 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Balasubramanian and Tulchinsky in view of Khatipov. As noted by Appellant above, Independent Claims 1, 8 and 14 are amended to include the limitations of Dependent Claims 2 and 15 or a substantially similar limitation, respectively, and Claims 2 and 15 are cancelled by the amendment provided with the AFCP 2.0 Request filed November 4, 2020. During the interview held as part of the AFCP 2.0 Request on December 2, 2020, Examiner reiterated that the feature in question is taught by Khatipov and explained how amended Claim 1 would be rejected (i.e., under 35 U.S.C. 103 as unpatentable over the combination of Lee, Balasubramanian, Tulchinsky in view of Khatipov). 
As such, the 103 rejection of Claims 1, 3-14 and 16-20 as unpatentable over the combination of Lee, Balasubramanian, Tulchinsky and Khatipov presented above in this Examiner’s Answer is a restatement of the 103 rejection of the claims to reflect entry of the amendment of Claims 1, 8 and 14 to include the limitation of previously rejected Claims 2 and 15 or a substantially similar limitation, respectively, and is not a new grounds of rejection.

Therefore, the Examiner maintains that the combination of Lee, Balasubramanian, Tulchinsky and Khatipov teaches the limitations of Claim 1 and respectfully requests the Board to sustain this rejection.


Dependent Claims 3-7

Appellant argues: 
the method is implemented in a React JavaScript framework by using a set of computer-readable instructions that is compatible with any React JavaScript application’’ [emphasis added], as recited in claim 1.
Further, each of claims 3-7 depends from claim 1.
Accordingly, Appellant respectfully submits that the rejection of these claims is also improper and should be withdrawn, at least in view of the claims’ dependencies.” (Appeal Brief Page 13)

Examiner Responds:
Insofar as Appellant asserts the same arguments presented with respect to Claim 1 in support of dependent Claims 3-7, the Examiner’s answer to Claim 1, provided above, is equally applicable here.

Therefore, the Examiner maintains that the combination of Lee, Balasubramanian, Tulchinsky and Khatipov teaches the limitations of dependent Claims 3-7 and respectfully requests the Board to sustain this rejection.


Independent Claim 8 and Dependent Claims 9-13

Appellant argues: 
Lee, Balasubramanian, and Tulchinsky fails to disclose that “the processor is configured to implement a React JavaScript framework by using a set of computer-readable instructions that is compatible with any React JavaScript application’’ [emphasis added], as recited in independent claim 8.
Further, each of claims 9-13 depends from claim 8.
Accordingly, Appellant respectfully submits that the rejection of these claims is also improper and should be withdrawn, for at least the same reasons as those discussed above with respect to claim 1, and at least in view of the dependencies of claims 9-13.” (Appeal Brief Page 13)

Examiner Responds:
Insofar as Appellant asserts the same arguments presented with respect to Claim 1 in support of independent Claim 8 and dependent Claims 9-13, the Examiner’s answer to Claim 1, provided above, is equally applicable here.

Therefore, the Examiner maintains that the combination of Lee, Balasubramanian, Tulchinsky and Khatipov teaches the limitations of independent Claim 8 and dependent Claims 9-13, respectively, and respectfully requests the Board to sustain this rejection.


Independent Claim 14 and Dependent Claims 16-20

Appellant argues: 
“Appellant respectfully submits that similarly as discussed above with respect to independent claim 1, each of Lee, Balasubramanian, and Tulchinsky fails to disclose that “the processor is configured to implement a React JavaScript framework by using a set of computer-readable instructions that is compatible with any React JavaScript application’’ [emphasis added], as recited in independent claim 14.
Further, each of claims 16-20 depends from claim 14.
Accordingly, Appellant respectfully submits that the rejection of these claims is also improper and should be withdrawn, for at least the same reasons as those discussed above with respect to claim 1, and at least in view of the dependencies of claims 16-20.” (Appeal Brief Pages 13-14)

Examiner Responds:
Insofar as Appellant asserts the same arguments presented with respect to Claim 1 in support of independent Claim 14 and dependent Claims 16-20, the Examiner’s answer to Claim 1, provided above, is equally applicable here.

Therefore, the Examiner maintains that the combination of Lee, Balasubramanian, Tulchinsky and Khatipov teaches the limitations of independent Claim 14 and dependent Claims 16-20, respectively, and respectfully requests the Board to sustain this rejection.

(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
Conferees:
/Michael Won/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/         Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.